Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 1 of 15 PageID# 816




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

 ANGADBIR SINGH SALWAN,
                                                                   Civil Action No. 1:18-CV-1543
                                                                     (LMB/TCB)
            Plaintiff,
                 V.



 ANDRE lANCU, Under Secretary of
 Commerce for Intellectual Property and Director
 Of United States Patent and Trademark Office,

           Defendant.



                                PLAINTIFF'S OPENING BRIEF
                  IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT


 Pursuant to Local Rule 56(B), I the Plaintiff, respectfully submit this Brief in support of my

 motion for Summary Judgment.



 A. LISTING OF UNDISPUTED FACTS


 As per the Joint Motion for Briefing Schedule filed on April 10,2019, both the parties have

 agreed that there are no Disputed Facts in this civil action requiring a trial, and therefore, have

 agreed to proceed on the Administrative Record. With respect to my patent application number

 15/188,000 in this civil action, there are two Undisputed Facts. My application claims were

 illegally rejected by the examiner:

    (i)     under 35 U.S. Code section 101 as an abstract idea, and
    (ii)    under 35 U.S. Code 103(a)as obvious over prior art references Hacker and Malhotra.

 I appealed to the PTAB (Patent Trial and Appeal Board)of USPTO,but they wrongfully
 affirmed the Examiner's illegal rejections completely ignoring the applicable patent laws.
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 2 of 15 PageID# 817
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 3 of 15 PageID# 818
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 4 of 15 PageID# 819
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 5 of 15 PageID# 820
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 6 of 15 PageID# 821
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 7 of 15 PageID# 822
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 8 of 15 PageID# 823
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 9 of 15 PageID# 824
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 10 of 15 PageID# 825
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 11 of 15 PageID# 826
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 12 of 15 PageID# 827
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 13 of 15 PageID# 828
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 14 of 15 PageID# 829
Case 1:18-cv-01543-LMB-TCB Document 13 Filed 05/10/19 Page 15 of 15 PageID# 830
